Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 4/6/2021.
	Claims 1-20 were amended. No Claims were added and none were canceled.
	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullen et al. (McMullen hereinafter) US Patent Application Publication No. 20070112849 filed March 3, 2006 and published May 17, 2007 in view of Gorelik US Patent Application Publication No. 20150356123 filed June 4, 2014 and published Dec. 10, 2015.

Regarding Claims 1, 10, 19, McMullen discloses a system and a method comprising: 
at least one processor; and a storage device comprising computer-readable instructions, which when executed by the at least one processor, configure the at least one processor (Para. 0052, wherein the computing system and method corresponds to the processor and the storage device, McMullen) to perform operations comprising:
searching compiled code for a variable name of a resource form a resource manifest ( Fig. 11, steps 1108, 1110, 1112 wherein the links corresponds to resources, and Para. 0060, wherein the user can search resources which corresponds to links, and variable name such as issues, 
identifying a variable name in the resource manifest of a library that matches the variable name comprising a file name variation of another variable name (Para. 0075, wherein the name based score corresponds to variable name, Gorelik) that contains the predefined string (Fig. 12B, Para. 0127, McMullen); 
generating a complete manifest, the complete manifest comprising the resource manifest and other resources based on the identifier variable name (Fig. 11, wherein the “NAME” corresponds to resource and the “unique Key” corresponds to the identifier as further described in Para. 0122, and Para. 0123, McMullen); and
based on the identifying, importing the resources from the complete manifest to a location associated with the compiled code (Para. 0118, wherein the uniquely identified 
In addition Claim 19 recites;
A storage device comprising computer-readable instructions, which when executed by at least one processor, configure the at least one processor (Para. 0215, McMullen).
Regarding Claims 2, 11, and 20, McMullen in view of Gorelik disclose a system wherein the operations further include:
receiving a declaration, the declaration identifying a filename associated with the resource, a resource location, and the variable name for the resource (Para. 0118, McMullen); and
searching the resource location identified in the declaration for a file that includes the filename (Para. 0119, wherein the link name corresponds to the identifier, McMullen); and
identifying the resource by a name of the file in the resource manifest (Para. 0130, wherein the displayed HTML corresponds to resource manifest, McMullen).
Regarding Claims 3, and 12, McMullen in view of Gorelik discloses a system wherein the declaration includes a second filename associated with a second resource and a second variable name for the second resource, the second variable name including the predefined string (Fig. 12B, steps 1206, and 1208, Para. 0127, McMullen).
Regarding Claim 4, McMullen in view of Gorelik discloses a system wherein the operations further include:
generating a header file and a definition file based on the variable name in the declaration (Para. 0120, wherein the unique key corresponds to header, McMullen).
	Regarding Claims 7, and 16, McMullen in view of Gorelik discloses a system the operations further including:

	Regarding Claims 8, and 17, McMullen in view of Gorelik discloses a system wherein the operation of importing the resource to a location associated with the compiled code includes:
copying the resource from the second location into the location associated with the compiled code (Para. 0092,wherein creating different content corresponds to copying, McMullen).
Regarding Claims 9, and 18, McMullen in view of Gorelik discloses a system the operations further comprising:
searching the compiled code for a second variable name that contains the predefined string (Para. 0212, McMullen); and
triggering an error message when the second variable name in the compiled code does not match other variable names identified in the resource manifest (Para. 0199, by restricting the number of resource the user allowed to access based on the user right corresponds to triggering an error since the user has no privileges to access these pages as further described in Para. 0189, McMullen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullen et al. (McMullen hereinafter) US Patent Application Publication No. 20070112849 filed March 3, 2006 and published May 17, 2007 in view of Gorelik US Patent Application Publication No. 20150356123 filed June 4, 2014 and published Dec. 10, 2015 and further in view of Smith et al. (Smith hereinafter) US Patent Application Publication No. 20050246716 filed June 23, 2005 and published Nov. 3, 2005.
Regarding Claims 5, and 14, McMullen in view of Gorelik discloses all the limitations as stated above. However, McMullen in view of Gorelik doesn’t explicitly disclose the filename includes: performing a RegEx-matched search using the filename as a prefix in the resource location identified in the declaration file. On the other hand, Smith discloses the performing a RegEx-matched search using the filename as a prefix in the resource location identified in the declaration file as shown in Para. 30617. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of McMullen in view of Gorelik, with the teachings of Smith, to verify the user access permission as shown in Para. 30632, Smith.


Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 15, 2021